Case 1:16-cv-00905-JFB-CJB Document 535 Filed 09/12/19 Page 1 of 1 PageID #: 22080



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



   ASTELLAS PHARMA INC., ASTELLAS
   IRELAND CO., LTD. and ASTELLAS
   PHARMA GLOBAL DEVELOPMENT,                                C.A. No. 16-905-JFB-CJB
   INC.,                                                         CONSOLIDATED

                         Plaintiffs,

         v.                                                    ORDER TO DISMISS

   ACTAVIS ELIZABETH LLC, et al.

                         Defendants.


        This matter is before the Court on the parties’ joint stipulation for dismissal (D.I.

  534) and pursuant to Federal Rule of Civil Procedure 41(a).


        THEREFORE, IT IS ORDERED THAT:


        1. All claims and counterclaims in this action between parties related to 7,342,117,

              7,982,049, 8,835,474, and RE44,872 (collectively “Patents-in-suit”) are

              dismissed without prejudice with each party to bear its own costs and attorneys’

              fees.

        2. The Court shall retain jurisdiction over the settlement agreement in this case.


        Dated this 12th day of September, 2019.


                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
